         Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 1 of 10



SCHOLL                                       CAUSE NO.4:20-CV-5309

VS.                                          PJH(N .D .CAL) u
                                                        Zcr                i
MNCHIN                                       APPELL NO. 2(0-169;; 15;(9th cir


                                              6:21CV73 JDK/KNM
Plaintiff:

MOTION TO SHOW CAUSE AND FOR CIVIL CONTEMPT OF COURT ORDER TO

SEEK ENFORCEMENT OF THE CONSENT DECREE ORDERING UNITED STATES

STIMULAS CHECKS TO BE ELIGIBLE FOR INMATES.


TO THE HONORABLE JUDGE OF SAID COURT:

Comes now James Skip Hulsey T.D.C.J.#1118103 SSI#                        DOB    /


Timothy Galimore T.D.C.J.#878 19                   SSI#              DOB.

Daniel Casaneda T.D.C.J.#1122999                   SSI# 4                DOB        /

Ray Joe hite T.D.C.J.# 871357                      SSI#                  DOB.               /

Ricky Farrow T.D.C.J.# 751694                      SSI#             2DOB.               /

Michael Howard T.D.C.J.# 1686729                   SSI#             4DOB.       7/

Alon David Morgan T.D. C.J .# 891401               SSI#              DOB.       /

L.C.Stover T.D.C.J .# 300452                       SSI# 4                DOB            /

Miguel Escatiola T.D.C.J.# 125621 :                SSI#
Bob Gerald Benitt T.D.C.J.# 00481744               SSI#              DOB                /

Gilbert Chatman T.D.C.J.# 786090                   SSI# 5                           /
Perry Stevenson T.D.C.J.# 1120132                  SSI#             DOB.
James Lee Young T.D.C.J.#2226034                   SSI#            3 DOB         /

Henry Kohhamer T.D.C.J.#                           SSI#
Leland Boothe T.D.C.J.#766955                      SSI# 4            DOB
Toan Th t Ton T.D.C.J.# 656432                     SSI#             7DOb.               /

Shane P. Fountain T.D.C.J.#1353206                 SSI#              DOB.           /
NAME JONATHON ZIGRRE TDGJ# 2226867                 SSI#              DOB        /
       Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 2 of 10



N ME DAVID A:N0RWOOD TDCJ#400175                    37 DOB             /
MICHAEL ETHINGTON TDCJ# 19422169 SSI#                  /
RICHARD F. PEI TDCJ# 2150798 SSI#45                     DOB

JOSHRA SISERMARE TDCJ# 2218977                         DOB.

JOSEPH KING TDCJ# 649142 SSI#                                   /
G Y FISHER TDCJ# 1717940 SSI#                 3 DOB         /

BOBBY CASTLEBERRY

JERRY KILLONGH TDCJ# 1978345                        DOB
        Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 3 of 10


The plaintiffs members of the class in this above styled and

numbe ed cause.And proceeds as pro se,counsels,pursuant to federal

rules of civil procedure,rule 70,and herrby moves this court for

an order due to civil contempt of court order and aggravating

circumstances in the above styled cause of action and in support

of such show the following.


(l)The United States Department of the Treasury was sued by

inmates of the California Department of Corrections,for the

United States stimulas checks,and the court ordered the U.S.

Treasury Department to include inmates of the states and federal

prisons,eligable for the $1,200. and the $600. stimulas checks.

The court order is in effect at this time.


                            FACTS OF THE CAUSE

The plaintiff filed their 10 40 forms for the sti ulas checks

in October before the dead line.We have not at this time received

our checks,and the Department of the Treasury will not respond

with us and let us know if the Department of the Treasury received

our 10 40 forms.The Department of the Treasury made payments to

some inmates that filed at the same time as the plaintiffs of

this motion.The court ordered the Department of Treasury to include

inmates in prisons access to the stimulas checks.The respondent

is in violation of the court orders in SCHOLL VS. MNCHIN NO.

4:20-CV-5309-PJH(N.D.CAL.)appe;; no.20-169-15(9th cir.2020)contempt

by failing to abeyitbetcourt i sued consent decree that inmates

are entitled to the stimulas checks.




                                      (3)
        Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 4 of 10


This power is supported by several rules and statutes.Rule 70,fed.

 .civ.p.pro ides that if a party failes to perform a specific

act required by a judgement,the court may direct the act to be

done at the case of the disobedient party.Civil contempt,which

we focus on here,is aimed at vindicating the rights of the litigant

who has obtained a court order... UNITED STATES VS. UNITED MINE

WORKERS,330 U.S.at pa e 258,303-49 67 s.ct.at page 677(1949)

NE YORK NOW V. TERRY 887 F.2d.at page 1334,1351(2d.cir.1989)

Cert.denied 495 U.S.at page 947(1990).


(2)The Department of the Treasury has mailed the stimulas checks

to inmates here on the Skyview Unit of TDCJ.But has failed to

mail any of the stimulas checks to the majority of the inmate

population even though they filed their 10 40 at the same time

as the other inmates that have received both the $1,200 and $600

dollars stimulas checks.The court recognizes that pleadings filed

by individuals proce ding pro se,are held to a less stringent

standard then those drafted by attorneys see HAINES V. KERNER,

404 U.S. at page 519,92 S.CT. at page 594 30 L.ed 2d.652 1972)

Piggly Wig ley Clarksville V. Mrs.Baird s Bakeries,177 F.3d at

page 380(5th cir.1999).


3.Contempt 66(7) the court of appeals reviews a district courts

refusal to hold a party in civil contempt under the abuse of

discretion standard.




                                 (
        Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 5 of 10


4.Contempt 20,60(3)

In a civil contempt proceeding the party seekin an order of

contempt need only establish by clear and convincing evidence

that(l)A court order was in ef f ect. ((2)The order required certain

conduct by the respondent,and (3) The respondent failed to comply

with,:the courts order.


5.Injunction 218

The contempt power should only be invoked where a specific aspect

of injunction has been clearly violated.


6. Civil Contempt:

It is firmly established that in a civil contempt proceeding

the party seeking an order of contempt need only establish by

cled<.r and convincing evidence. (l)That a court order was in effect.

(2)That the order required certain conduct by the respondent,

and (3)That the respondent failed to comply with the courts order.

E.D.I.C.V.LEGRAND,43 F.3d at page 163,170(5th cir.1995)citing

MARTIN V. TRINITY INDUSTRIES,INC.959 F.2d.at page 45,47,(Sth cir 1992).


7. The judicial sanction of civil contempt is designed to enforce

the rights and administer the remedies with a court has found

a party entitled to in an order or decree.And if denied,we should

know why and have the right to appeal.


8. Federal Civil Proceedure 2397.1

Consent decrees entered in federal court must be directed to

protecting federal interest.




                                   (5)
        Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 6 of 10



                          PRAYER FO ELIEF
Therefore the plaintiffs claims should be granted. Wherefore prem--

ises considered ea dtfully pray that the court grant this motion

to show cause and for civil contempt of court order to seek infor-

cement of consent decree. The plaintiffs further pray that they r

receive other and further relief to which they may be justly entit¬

led to. EXECUTED on„2/.?-Z/2021.
                                              ESBECTFULLY SUBMI TED
PLAINTIFFS NAMES AND NUMBERS
                                                       SSI


n              me                              S

BOB

NAME (d?                           f       j JDC
D0B

nameR v uk / tdcj 3 135"7 ssi

KAME 1 /TDCJ                                         9/
BOB

             e < 7„.z                  TDCJ                             SI
D                     /

NAME,5                      ,          tdcj             3

D

name        ufi     her         TDCJ                   s
DOB

                                TDCJ                   SS

NAME/5r / X/ r/rTDCJ                                   ssi
d
NAME gept/ TDCj/f J                           A         ss
D
                            (6)
          Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 7 of 10



NAME oC/
D
                                   TDCJ#          /   /

                                   TDCJ#                      SS

, )
                                                              ssi#
DOB.


      B
NAME                               TDCJ#                      SSI#
DOB. .
                                   TDCJ#                      SSI#
v £ -
                                   TDCJ#                      SSI#
UOB.
NAME                               TDCJ#                      SSJ£
DB
                                   TDCJ#                      SSI#
DOB
J AME                              TDCJ#                      SSI#
;DOB-.„

JSAME                              TDCJ#.                       I#
 DDB -

NAME                               TDCJ#                      SSI#
DOB,
NAME                               TDCJ#                      SSI#
DOB
 AME                               TDCJ#                      SSI#
Dob
£AME                               TDCJ#                      SSI#
.DOB.

 AME                               TDCJ#                      SSI#
/DOB.
 NAME                              TDCJ#                      SSI#
 ROB
                                   TDCJ#
 DOB
                                   TDCJ#                      SSI#
                                    (7)
       Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 8 of 10



                        CERTIFICATE OF'SERVICE

The foregoing Plaintiffs do he eby certify that a t re and correct

copy of the above and fore oing plaintiffs motion to show cause

and for civil contempt of order to seek enforcement of consent

decree has been served by placin same in the United States postal

service. Addressed to United States Attorney General office 5137

ROBERT F. KENNEDY BLDG 10th. St. and Constitution Ave. Washingtion

D.C. 20530

EXECUTED ON /?. / 2021.
                                      RESPECTFULLY SUBMITTED



                                     JAMES SKIP HULSEY # 1118103

                                     JAMES SKIP HULSEY #1118103 ET AL

                                     SKYVIEW UNIT 379FM. 2972 W.

                                    RUSK,      Tx. 75785




                                   (8)
          Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 9 of 10


IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                         TEXAS TYLER DIVISION

                                                       CIVIL ACTION NO.
IN RE JAMES HULSEY ET AL
                                                       4:20-CV-5309
VS.                                                    PJH(N.D.CAL.)
MNUCHIN                                                APPEAL NO.20-169-15
                                                        QCJsOJSNTk'UEGREH
UNITED STATES OF AMERICA                                (9th cir.)
                                                        CONSENT DECREE
PLAINTIFF-INTERVENOR

DEFENDANT



                              ORDER

On this day comes before the court for consideration plaintiffs

 otion to show cause and for civil contempt of court order to

seek to enforcement of consent decree the court,after considering) :

the pleadings of this parties filed herein,is of the opinion

that the follo ing order should issue:


It is hereby ordered that plaintiff motion to show cause and for

ci il contempt of court order to seek to enforcement of consent

decree is hereby grant in full.


SIGNED THIS DAY OF 2021




                                                JUDGE PRESIDING




                                       (9)
Case 4:21-cv-02280-PJH Document 1 Filed 02/24/21 Page 10 of 10




                                                                 TIMOTHY GALLIMORE # 87841'9
                                                                 SKYVIEW UNIT 379FM. 2972 W.
                                                                  RUSK,     Tx. 75785
                                                                                               UNITED STATES DISTRICT COU T
                                                                                               EASTER DISTRICT OF TEXAS
                                                                                               211 W. FERGUSON OOM 106
                                                                                               TYLER TEXAS 75702
